Judgment, Supreme Court, New York County (William A. Wetzel, J.), rendered July 5, 2000, convicting defendant, after a jury trial, of burglary in the second degree and three counts of criminal contempt in the first degree, and sentencing him, as a second felony offender, to a term of 7 years concurrent with three concurrent terms of 2 to 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The jury could have reasonably inferred that defendant entered the victim’s apartment with intent to commit a crime, particularly since there was credible evidence that defendant began to beat the victim immediately after his unlawful entry.
We perceive no basis for reducing the sentence. Concur—Buckley, P.J., Sullivan, Ellerin, Williams and Catterson, JJ.